FILED
                    UNITED STATES COURT OF APPEALS                              OCT 05 2012

                                                                         MOLLY C. DWYER, CLERK
                           FOR THE NINTH CIRCUIT                              U.S. COURT OF APPEALS




In the Matter of: STEVEN D. MOLASKY,            No. 11-15060

              Debtor,                           D.C. No. 2:10-cv-00781-JCM-
                                                PAL
                                                District of Nevada,
STEVEN D. MOLASKY,                              Las Vegas

              Appellant,
                                                ORDER AMENDING
  v.                                            MEMORANDUM

AUGUSTINE C. BUSTOS,

              Appellee.


Before: NOONAN and MURGUIA, Circuit Judges, and TIMLIN, Senior District
Judge.*



       Bustos’ motion to correct is GRANTED.

       The memorandum disposition filed September 13, 2012 is amended as

follows: on page 2, paragraph 2, line 7, replace “4004(b)” with “4007”. In the same

paragraph, lines 7-9, delete the sentence and citation “The deadline can be




       *
             The Honorable Robert J. Timlin, Senior District Judge for the U.S.
District Court for Central California, sitting by designation.
extended even after the deadline has already run. See FED. R. BANKR. P.

4004(b)(2).”

      On page 4, last line, replace “4004(b)” with “4007”.

      The dissent remains unchanged.




                                        2